Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3-12 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the after-treatment exhaust gas mixer is configured to be positioned upstream of at least one cylindrical monolith positioned perpendicularly to the axis and where a length of the rectilinear pipe is inclusively between a diameter of one of the at least one cylindrical monolith and a sum of the diameters of said at least one cylindrical monolith increased by 50%.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a U-shaped deflector, having a first branch, a second branch, and a base, the inlet being positioned outside of the first branch of the U-shaped deflector and the outlet being positioned at a bottom of the U-shaped deflector, so as to form a circulation of gas in three successive parts: a first part running alongside the first branch of the U-shaped deflector on the outside and connecting the inlet with the base of the U-shaped deflector, a second part, forming the rectilinear pipe, running alongside the second branch of the U-shaped deflector on the outside and connecting the base of the U-shaped deflector with an end of the second branch of the U- shaped deflector, and a third part running alongside the first branch and the second branch of the 267341-3209 PUS 1; BET 20P2560 U-shaped deflector on the inside and connecting the end of the second branch of the U-shaped deflector with the outlet.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/